                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION
                         NO.   5:15-CR-00374-D


UNITED STATES OF AMERICA

             v.

ANDREW HARGETT, JR.

                             ORDER OF FORFEITURE

      WHEREAS,    pursuant    to   the   defendant being    found guilty by

Verdict of a      jury as to Counts One through Four of the Second

Superseding Criminal Indictment on August 21,              2018,   and further

evidence of record and as presented by the Government, the Court

finds that the followirig property         i~   hereby forfeitable pursuant

to 18 U.S.C.      § 924(d) (1), made applicable to this proceeding by

virtue of 28 U.S.C. § 2461(c), to wit:

      (a)    Glock model 21 .45 caliber handgun, Serial No. BRR297US,

and

      (b)    Any and all related ammunition;

      AND WHEREAS,    by virtue of said Guilty Verdict,             the United

States is now entitled to possession of said personal property,

pursuant to Fed. R. Crim. P. 32.2(b}(3);

      It is hereby ORDERED, ADJUDGED and DECREED:

      1.     That based upon the         entry of   the Verdict     as   to   the .

defendant,    the United States is hereby authorized to seize the
above stated personal property, and it is hereby forfeited to the
     7




United States for disposition in accordance with the law, including

destruction,   as   allowed    by   Fed.     R.      Crim.      P.      32.2(b)(3).        In

accordance
   I
           with Fed. R. Crim. P. 32.2(b) (4) (A), this Order shall

be final at sentencing.

     2.   That upon sentencing and issuance of the Judgment and

Commitment Order, the Clerk of Court is directed to incorporate a

reference to this Order of Forfeiture in the applicable section of

the Judgment, as required by Fed. R. Crim. P. 32.2(b) (4) (B).

     The Clerk is hereby directed to send copies of this Order

to all counsel of record.

     SO ORDERED.    This      :,o   day of        . J...J ov Q Nb o.A          t   2018.
